Exhibit 10.1

FOURTH AMENDMENT TO LEASE

(EXPANSION)

This Fourth Amendment to Lease (the “Agreement”) is entered into as of May 6,
2015, by and between WESTPORT OFFICE PARK, LLC, a California limited liability
company (“Landlord”), and IMPERVA, INC., a Delaware corporation (“Tenant”), with
respect to the following facts and circumstances:

A. Landlord and Tenant are parties to that certain Lease Agreement dated
February 12, 2008, as amended by a First Amendment to Lease dated February 12,
2010, a Second Amendment to Lease dated May 16, 2012 and a Third Amendment to
Lease dated August 22, 2012 (collectively, the “Original Lease”), of certain
premises commonly known as Suite 200 in the 3400 Bridge Building and Suite 101
in the 3200 Bridge Building (together, the “Existing Space”), and more
particularly described in the Original Lease. Capitalized terms used and not
otherwise defined herein shall have the meanings given those terms in the
Original Lease. As used herein, the term “Lease” means the Original Lease as
amended by this Agreement.

B. Landlord and Tenant desire to amend the Original Lease to add additional
space on the terms and conditions provided herein.

IT IS THEREFORE, agreed as follows:

1. As used in this Agreement and the Lease, the following terms have the
following meanings:

“3200 Bridge Building” means the building commonly known as 3200 Bridge Parkway,
Redwood City, California.

“3400 Bridge Building” means the building commonly known as 3400 Bridge Parkway,
Redwood City, California.

“Suite 101 Second Expansion Space” means a portion of the 3400 Bridge Building
commonly known as Suite 101, containing approximately 15,760 rentable square
feet of area, and more particularly shown on Exhibit “B-3” attached hereto.

“Suite 101 Second Expansion Space Commencement Date” shall mean September 1,
2015.

“Suite 100 Second Expansion Space” means a portion of the 3400 Bridge Building
commonly known as Suite 100, containing approximately 8,404 rentable square feet
of area, and more particularly shown on Exhibit “B-4” attached hereto.

“Suite 100 Second Expansion Space Commencement Date” shall mean April 1, 2017.

 

-1-



--------------------------------------------------------------------------------

2. Effective on the Suite 101 Second Expansion Space Commencement Date, the
Premises shall be expanded to include the Suite 101 Second Expansion Space.
Accordingly, effective on the Suite 101 Second Expansion Space Commencement
Date, Landlord leases the Suite 101 Second Expansion Space to Tenant and Tenant
leases the Suite 101 Second Expansion Space from Landlord, and the following
terms of the Original Lease are amended as follows:

2.1 The Suite 101 Second Expansion Space is added to the Premises such that the
Premises shall be comprised of the Existing Space and the Suite 101 Second
Expansion Space, and Exhibit “B-3” attached hereto is hereby added to
Exhibit “B” to the Original Lease.

2.2 Tenant’s Building Percentage with respect to the 3400 Bridge Building shall
be 83.10%.

2.3 Tenant agrees to pay Landlord a Base Rent for the Suite 101 Second Expansion
Space in accordance with the following schedule:

 

Period

   Monthly Base Rate  

09/01/2015 – 08/31/2016

   $ 53,584.00   

09/01/2016 – 12/31/2017

   $ 55,317.60   

01/01/2018 – 06/30/2018

   $ 57,051.20   

07/01/2018 – 06/30/2019

   $ 58,784.80   

07/01/2019 – 12/31/2020

   $ 60,518.40   

The Monthly Base Rent for the first month after the Suite 101 Second Expansion
Space Commencement Date shall be payable upon the execution of this Agreement.
The Monthly Base Rent for the Suite 101 Second Expansion Space shall be payable
in the manner provided for in the Original Lease.

2.4 The Term with respect to the Suite 101 Second Expansion Space shall be
coterminous with the Existing Space, as extended by this Agreement. In the event
that Tenant exercises its extension option under the Lease or the Lease is
terminated in accordance with its terms, such extension or termination shall
apply to the entire Premises then subject to the Lease (including the Suite 101
Second Expansion Space).

2.5 The Maximum Parking Allocation is increased to 218.

2.6 Article 32 of the Original Lease shall be amended such that Tenant may, at
its sole cost and expense, install one line of signage at the top of the 3400
Bridge Building (the “Building-top Signage”) identifying Tenant’s name. The
graphics, materials, color, design, lettering, size and specifications of
Tenant’s Building-top Signage shall be subject to the approval of Landlord and
all applicable governmental authorities and shall conform to Landlord’s approved
sign plan for the 3400 Bridge Building. At the expiration or earlier termination
of this Lease or termination of Tenant’s sign rights as provided below, Landlord
shall, at Tenant’s sole cost and expense, cause the Building-top Signage to be
removed and the top of the 3400 Bridge Building affected by the Building-top
Signage to be

 

-2-



--------------------------------------------------------------------------------

restored to the condition existing prior to the installation of the Building-top
Signage. All of Tenant’s rights to install and maintain Building-top Signage on
the 3400 Bridge Building in accordance with Section 32.2 of the Original Lease
shall permanently terminate upon notice from Landlord following (a) a Monetary
Default under the Lease and/or (b) the date upon which Tenant ceases to occupy
at least one full floor in the 3400 Bridge Building.

2.7 Tenant’s Share of Operating Expenses and of Taxes shall be determined
separately for the Existing Space and the Suite 101 Second Expansion Space.

2.8 Subject to the terms of this Section 2.8, Tenant, at Tenant’s sole cost and
expense, may make certain alterations and install and maintain certain furniture
(collectively, the “Reception Area Improvements”) in the common area main lobby
on the first floor of the 3400 Bridge Building to create a reception area (the
“Reception Area”). The scope of the Reception Area, the alterations and the
furniture that comprise the Reception Area Improvements, and the location of the
Reception Area Improvements shall be subject to Landlord’s prior written
approval, which Landlord may withhold in its sole and absolute discretion. The
Reception Area may be used by Tenant throughout the term of the Lease, and any
extension thereof, as the reception area for the Premises, but for no other
purpose. So long as any portion of the 3400 Bridge Building is occupied by any
tenant other than Tenant, Tenant’s use of the Reception Area shall not
unreasonably interfere with or impair access to any other tenant’s premises in
the 3400 Bridge Building by that other tenant or its employees, agents,
contractors or invitees. For the purposes of determining Landlord’s and Tenant’s
respective rights and obligations with respect to its use of the Reception Area,
the Reception Area shall be deemed to be a portion of the Premises (provided
that such portions shall not be measured for purposes of determining the
rentable square footage of the Premises); consequently, all of the provisions of
the Lease respecting Tenant’s obligations under the Lease shall apply to the
installation, use and maintenance of the Reception Area Improvements and the
Reception Area, including, without limitation, provisions relating to compliance
with requirements as to alterations, insurance, indemnity, repairs and
maintenance. Landlord shall have no obligation with regard to the Reception Area
Improvements.

2.9 The following is added as a new Article 57 to the Original Lease:

“ARTICLE 57.

TENANT’S RIGHT OF FIRST REFUSAL

57.1 Landlord hereby grants to original Tenant named in this Lease (the
“Original Tenant”) or an Affiliate who is an assignee of Tenant’s entire
interest in this Lease (a “Permitted Transferee”) an ongoing right of first
refusal (the “First Refusal Right”) with respect to Suite 201 in the 3200 Bridge
Building (the “First Refusal Space”). Tenant’s right of first refusal shall be
on the terms and conditions set forth in this Article 57.

57.2 If at any time Landlord receives a good faith written offer (the “Good
Faith Offer”) to lease any portion of the First Refusal Space which Landlord
desires to accept, then, subject to Section 57.8, below, Landlord shall deliver
to Tenant a written notice (the “First Refusal Notice”) setting forth the terms
of such Good Faith Offer and providing Tenant with

 

-3-



--------------------------------------------------------------------------------

the right to exercise its First Refusal Right as set forth herein. The First
Refusal Notice shall describe the space so offered to Tenant and shall set forth
the “First Refusal Rent,” as that term is defined in Section 57.4 below, and the
other economic terms upon which Landlord is willing to lease such space to
Tenant (collectively, the “Economic Terms”), which Economic Terms shall be
consistent with the terms of the Good Faith Offer.

57.3 If Tenant wishes to exercise its First Refusal Right, then within five
(5) business days of delivery of the First Refusal Notice to Tenant (the
“Exercise Period”), Tenant shall deliver notice to Landlord of Tenant’s exercise
of its First Refusal Right with respect to all of the space described in the
First Refusal Notice on the terms contained in such First Refusal Notice. If
Tenant does not notify Landlord prior to the expiration of the Exercise Period,
then Landlord shall be free to lease all or any part of the First Refusal Space
described in the First Refusal Notice to anyone to whom Landlord desires on any
terms that Landlord desires.

57.4 The Rent payable by Tenant for the First Refusal Space (the “First Refusal
Rent”) shall be equal to the Economic Terms set forth in the First Refusal
Notice.

57.5 Tenant shall take the First Refusal Space in its “as is” condition, and the
construction of improvements in the First Refusal Space shall be performed by
Tenant and shall comply with the terms of Article 15 of this Lease.

57.6 If Tenant timely exercises Tenant’s right to lease the First Refusal Space
as set forth herein, Landlord and Tenant shall endeavor to execute within
fifteen (15) business days thereafter an amendment to this Lease for such First
Refusal Space upon the terms and conditions as set forth in the First Refusal
Notice and this Article 57. The term of the First Refusal Space shall commence
upon the date of delivery of the First Refusal Space to Tenant (the “First
Refusal Commencement Date”), and terminate on the date set forth in the First
Refusal Notice (the “First Refusal Term”), subject to the Economic Terms agreed
upon for the lease of the First Refusal Space.

57.7 The rights of Tenant contained in this Article 57 shall be personal to the
original Tenant named in this Lease (the “Original Tenant”); provided that
Tenant may assign the rights of Tenant contained in this Article 57 to a
Permitted Transferee as part of the assignment of Tenant’s entire interest in
this Lease to that Permitted Transferee pursuant to a Permitted Transfer and may
only be exercised by the Original Tenant or such Permitted Transferees (and not
any other assignee or any sublessee or other transferee of the Original Tenant’s
interest in this Lease). Tenant shall not have the right to lease First Refusal
Space, as provided in this Article 57, if, as of the date of the attempted
exercise of any First Refusal Right by Tenant, or, at Landlord’s option, as of
the scheduled date of delivery of such First Refusal Space to Tenant, an uncured
Event of Default by Tenant exists under this Lease. In addition, Tenant’s right
to lease each portion of the First Refusal Space shall terminate and be of no
further force or effect in the event Tenant fails to lease such portion of the
First Refusal Space following Tenant’s receipt of a First Refusal Notice from
Landlord.

 

-4-



--------------------------------------------------------------------------------

57.8 Landlord shall not be obligated to give a First Refusal Notice, and Tenant
shall have no rights under this Lease, with respect to (a) any offer to lease
the First Refusal Space from any other tenant in the Project that is in
connection with the exercise by that other tenant of a right to lease that First
Refusal Space that existed prior to the date of this Lease or (b) any extension
of a lease of the First Refusal Space that existed as of the date of this Lease,
whether the extension is pursuant to the terms of that lease or in lieu of the
any right to extend contained in that lease.”

3. Commencing on the date that is one hundred twenty (120) days prior to the
Suite 101 Second Expansion Space Commencement Date, Tenant shall be entitled to
have early access to the Suite 101 Second Expansion Space without the obligation
for payment of rent and operating expenses for the purposes of installing its
furniture, fixtures, cabling, files and equipment and improving the Premises in
accordance with the Suite 101 Tenant Work Letter attached to this Agreement as
Exhibit J; and provided that (a) Tenant first provides Landlord with all
insurance required by the terms of the Lease, modified to apply to the Suite 101
Second Expansion Space, (b) all construction by Tenant shall be performed in
accordance with the terms of the Lease, including without limitation Article 15
and Exhibit J, and (c) Tenant has coordinated its schedule of early entry with
Landlord to Landlord’s reasonable satisfaction.

4. Effective on the Suite 100 Second Expansion Space Commencement Date, the
Premises shall be expanded to include the Suite 100 Second Expansion Space.
Accordingly, effective on the Suite 100 Second Expansion Space Commencement
Date, Landlord leases the Suite 100 Second Expansion Space to Tenant and Tenant
leases the Suite 100 Second Expansion Space from Landlord, and the following
terms of the Original Lease are amended as follows:

4.1 The Suite 100 Second Expansion Space is added to the Premises such that the
Premises shall be comprised of the Existing Space, the Suite 101 Second
Expansion Space and the Suite 100 Second Expansion Space, and Exhibit “B-4”
attached hereto is hereby added to Exhibit “B” to the Original Lease.

4.2 Tenant’s Building Percentage with respect to the 3400 Bridge Building shall
be 100%.

4.3 Tenant agrees to pay Landlord a Base Rent for the Suite 100 Second Expansion
Space in accordance with the following schedule:

 

Period

   Monthly Base Rate  

04/01/2017 – 12/31/2017

   $ 29,498.04   

01/01/2018 – 06/30/2018

   $ 30,422.48   

07/01/2018 – 06/30/2019

   $ 31,346.92   

07/01/2019 – 12/31/2020

   $ 32,271.36   

The Monthly Base Rent for the first month after the Suite 100 Second Expansion
Space Commencement Date shall be payable upon the execution of this Agreement.
The Monthly Base Rent for the Suite 100 Second Expansion Space shall be payable
in the manner provided for in the Original Lease.

 

-5-



--------------------------------------------------------------------------------

4.4 The Term with respect to the Suite 100 Second Expansion Space shall be
coterminous with the Existing Space, as extended by this Agreement. In the event
that Tenant exercises its extension option under the Lease or the Lease is
terminated in accordance with its terms, such extension or termination shall
apply to the entire Premises then subject to the Lease (including the Suite 100
Second Expansion Space).

4.5 The Maximum Parking Allocation is increased to 246.

4.6 Article 32 of the Original Lease shall be amended such that Tenant shall
have the exclusive use of the Monument Signage and Building-top Signage for the
3400 Bridge Building and all standard lobby signage in the first and second
floors of the 3400 Bridge Building, at Tenant’s sole cost and expense and
otherwise subject to the terms of Article 32; provided that all of Tenant’s
rights to such exclusive use shall permanently terminate upon notice from
Landlord following the date upon which Tenant ceases to occupy the entire 3400
Bridge Building.

4.7 Tenant’s Share of Operating Expenses and of Taxes shall be determined
separately for the Existing Space, the Suite 101 Second Expansion Space and the
Suite 100 Second Expansion Space.

5. Commencing on January 1, 2017, Tenant shall be entitled to have early access
to the Suite 100 Second Expansion Space without the obligation for payment of
rent and operating expenses for the purposes of installing its furniture,
fixtures, cabling, files and equipment and improving the Premises in accordance
with the Suite 100 Tenant Work Letter attached to this Agreement as Exhibit K;
and provided that (a) Tenant first provides Landlord with all insurance required
by the terms of the Lease, modified to apply to the Suite 100 Second Expansion
Space, (b) all construction by Tenant shall be performed in accordance with the
terms of the Lease, including without limitation Article 15 and Exhibit K, and
(c) Tenant has coordinated its schedule of early entry with Landlord to
Landlord’s reasonable satisfaction. Tenant acknowledges that the Suite 100
Second Expansion Space is currently occupied by a third-party for a term
expiring prior to January 1, 2017. Landlord shall use commercially reasonable
efforts to cause such third-party to vacate and surrender the Suite 100 Second
Expansion Space to Landlord so that Landlord may deliver the same to Tenant.
Landlord shall not be in default of the Lease or have any liability to Tenant as
a result of any delay in delivery of the Suite 100 Second Expansion Space to
Tenant.

6. The taking of possession of the Suite 101 Second Expansion Space by Tenant
shall be conclusive evidence that the Suite 101 Second Expansion Space and the
3400 Bridge Building were in good and satisfactory condition at the time
possession was taken by Tenant. The taking of possession of the Suite 100 Second
Expansion Space by Tenant shall be conclusive evidence that the Suite 100 Second
Expansion Space and the 3400 Bridge Building were in good and satisfactory
condition at the time possession was taken by Tenant. Except as otherwise
expressly stated above, neither Landlord nor Landlord’s agents have made any
representations or promises with respect to the condition of the 3400 Bridge
Building, the

 

-6-



--------------------------------------------------------------------------------

Suite 101 Second Expansion Space, the Suite 100 Second Expansion Space, the land
upon which the 3400 Bridge Building is constructed, or any other matter or thing
affecting or related to the 3400 Bridge Building, the Suite 101 Second Expansion
Space or the Suite 101 Second Expansion Space, except as herein expressly set
forth, and no rights, easements or licenses are acquired by Tenant by
implication or otherwise except as expressly set forth in this Lease.

7. Notwithstanding Section 6 above, Landlord warrants that the roof, structural
components of the 3400 Bridge Building, the HVAC system, electrical and plumbing
systems, elevator, doors, parking lot and site lighting (the “Second Expansion
Space Covered Items”), other than those constructed by Tenant, shall be in good
operating condition on each of the date possession of the Suite 101 Second
Expansion Space and the Suite 100 Second Expansion Space is delivered to Tenant.
If a non-compliance with such warranty exists as of the delivery of possession,
or if one of such Second Expansion Space Covered Items should malfunction or
fail within ninety (90) days after the delivery of possession to Tenant,
Landlord shall, as Landlord’s sole obligation with respect to such matter,
promptly after receipt of written notice from Tenant setting forth in reasonable
detail the nature and extent of such non-compliance, malfunction or failure,
rectify the same at Landlord’s expense. If Tenant does not give Landlord the
required notice within ninety (90) days after the delivery of possession of the
Suite 101 Expansion Space or the Suite 100 Second Expansion Space to Tenant,
Landlord shall have no obligation with respect to that warranty other than
obligations regarding the Second Expansion Space Covered Items set forth
elsewhere in this Lease.

8. The Term of the Lease is hereby extended such that it shall expire on
December 31, 2020 (the “Second New Expiration Date”). The period from January 1,
2018 (the “Second Extension Term Commencement Date”) to the Second New
Expiration Date is referred to herein as the “Second Extension Term.”

9. Prior to the Second Extension Term Commencement Date, Base Rent with respect
to the Existing Space shall be payable in the amounts provided in the Original
Lease. Commencing on the Second Extension Term Commencement Date, Tenant shall
pay to Landlord monthly Base Rent with respect to the Existing Space in
accordance with the following schedule on the first day of each month of the
applicable period:

 

Period

   Monthly Base Rent  

01/01/2018 – 06/30/2018

   $ 182,621.76   

07/01/2018 – 06/30/2019

   $ 188,171.04   

07/01/2019 – 12/31/2020

   $ 193,720.32   

10. Tenant is in occupancy of the Existing Space and hereby accepts the Premises
“AS IS”, without any obligation on Landlord’s part to alter or improve such
space or provide Tenant with any improvement allowance.

11. The Extension Option in Article 51 of the Original Lease shall continue to
apply during the Second Extension Term, except that the term “New Expiration
Date” shall be replaced with “Second New Expiration Date” each place it appears
in Article 51.

 

-7-



--------------------------------------------------------------------------------

12. Landlord currently holds a Security Deposit from Tenant in the amount of
$196,638.40 pursuant to Section 4.3 of the Lease. Effective on the date of this
Agreement, the amount of the Security Deposit required under the Lease shall be
increased to $330,377.92 and Tenant shall deposit the balance of the Security
Deposit in the amount of $133.739.52 with Landlord on the date Tenant executes
and delivers this Agreement. Accordingly, effective on the date of this
Agreement, the “Security Deposit Amount” in the Basic Lease Information of the
Lease is hereby changed to $330,377.92. Effective on the Suite 100 Second
Expansion Space Commencement Date, the amount of the Security Deposit required
under the Lease shall be increased to $372,313.88 and Tenant shall deposit the
balance of the Security Deposit in the amount of $41,935.96 with Landlord no
later than the Suite 100 Second Expansion Space Commencement Date. Accordingly,
effective on the Suite 100 Second Expansion Space Commencement Date, the
“Security Deposit Amount” in the Basic Lease Information of the Lease is hereby
changed to $372,313.88.

13. Except as otherwise provided herein, all of the terms and conditions of the
Original Lease shall continue to apply during the Extension Term; provided,
however, that there shall be no rent credit, and that there shall be no
improvement allowance, Landlord construction obligations or other initial
concessions with respect to the Extension Term, except as provided in the Suite
101 Tenant Work Letter attached to this Agreement as Exhibit J and in the Suite
100 Tenant Work Letter attached to this Agreement as Exhibit K.

14. Landlord hereby represents and warrants to Tenant that it has dealt with no
broker, finder or similar person in connection with this Agreement, and Tenant
hereby represents and warrants to Landlord that it has dealt with no broker,
finder or similar person in connection with this Agreement, other than
Cassidy Turley d/b/a DTZ (“Landlord’s Broker”) and CBRE, Inc. (“Tenant’s
Broker”). Landlord and Tenant shall each defend, indemnify and hold the other
harmless with respect to all claims, causes of action, liabilities, losses,
costs and expenses (including without limitation attorneys’ fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of the indemnifying party’s dealings with any real estate broker, agent,
finder or similar person other than Landlord’s Broker and Tenant’s Broker. The
commission with respect to this Agreement shall be paid to Landlord’s Broker by
Landlord pursuant to a separate agreement. Landlord’s Broker will pay Tenant’s
Broker a commission pursuant to a separate agreement. Nothing in this Agreement
shall impose any obligation on Landlord to pay a commission or fee to any party
other than Landlord’s Broker.

15. Time is of the essence of this Agreement and the provisions contained
herein.

16. As additional consideration for this Agreement, Tenant hereby certifies
that:

(a) The Original Lease of the Existing Space is in full force and effect.

(b) Tenant is in possession of the Premises denoted “Existing Space.”

 

-8-



--------------------------------------------------------------------------------

(c) To Tenant’s knowledge, there are not any uncured defaults on the part of
Landlord or Tenant under the Original Lease.

(d) All required contributions by Landlord to Tenant on account of Tenant’s
improvements of the Existing Space have been received.

(e) To Tenant’s knowledge, there are no existing defenses or offsets which
Tenant or Landlord has against the enforcement of the Original Lease by Landlord
or Tenant.

(f) Tenant has not sublet any portion of the Premises denoted “Existing Space”
or assigned its interest in the Original Lease.

(g) Tenant’s representations and warranties in Section 53.1 of the Original
Lease are true and correct.

17. Except as specifically provided herein, the terms and conditions of the
Original Lease as amended hereby are confirmed and continue in full force and
effect. This Agreement shall be binding on the heirs, administrators, successors
and assigns (as the case may be) of the parties hereto. This Agreement and the
attached exhibits, which are hereby incorporated into and made a part of this
Agreement, set forth the entire agreement between the parties with respect to
the matters set forth herein. There have been no additional oral or written
representations or agreements. Under no circumstances shall Tenant be entitled
to any Rent abatement, improvement allowance, leasehold improvements, or other
work to the Premises, or any similar economic incentives that may have been
provided to Tenant in connection with entering into the Original Lease, unless
specifically set forth in this Agreement. Tenant agrees that neither Tenant nor
its agents or any other parties acting on behalf of Tenant shall disclose any
matters set forth in this Agreement or disseminate or distribute any information
concerning the terms, details or conditions hereof to any person, firm or entity
without obtaining the express written consent of Landlord. In the case of any
inconsistency between the provisions of the Original Lease and this Agreement,
the provisions of this Agreement shall govern and control. Submission of this
Agreement by Landlord is not an offer to enter into this Agreement but rather is
a solicitation for such an offer by Tenant. Landlord shall not be bound by this
Agreement until Landlord has executed and delivered the same to Tenant.

18. Effective as of the date hereof, all references to the “Lease” shall refer
to the Original Lease, as amended by this Agreement.

19. As an inducement to Landlord to enter into this Agreement, Tenant hereby
represents and warrants that: (i) Tenant is not named on any list issued by the
Office of Foreign Assets Control of the United States Department of the Treasury
pursuant to Executive Order 13224 or any similar list or any law, order, rule or
regulation or any Executive Order of the President of the United States as a
terrorist, “Specially Designated National and Blocked Person” or other banned or
blocked person (any such person, group, entity or nation being hereinafter
referred to as a “Prohibited Person”); (ii) Tenant is not acting directly or
indirectly for or on behalf of any Prohibited Person; and (iii) Tenant has not
conducted and will not

 

-9-



--------------------------------------------------------------------------------

conduct business and has not engaged and will not engage in any transaction or
dealing with any Prohibited Person, including without limitation any assignment
of the Lease or any subletting of all or any portion of the Premises or the
making or receiving of any contribution of funds, goods or services to or for
the benefit of a Prohibited Person. Tenant covenants and agrees (a) to comply
with all requirements of law relating to money laundering, anti-terrorism, trade
embargos and economic sanctions, now or hereafter in effect, (b) to immediately
notify Landlord in writing if any of the representations, warranties or
covenants set forth in this Section are no longer true or have been breached or
if Tenant has a reasonable basis to believe that they may no longer be true or
have been breached, (c) not to use funds from any Prohibited Person to make any
payment due to Landlord under the Lease and (d) at the request of Landlord, to
provide such information as may be requested by Landlord to determine Tenant’s
compliance with the terms hereof. Any breach by Tenant of the foregoing
representations and warranties shall be deemed a default by Tenant under this
Lease and shall be covered by the indemnity provisions of the Original Lease.
The representations and warranties contained in this Section shall be continuing
in nature and shall survive the expiration or earlier termination of the Lease.

20. It is understood that from time to time during the term of the Lease,
Landlord may be subject to the provisions of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and as a result may be prohibited by
law from engaging in certain transactions. Tenant represents and warrants to the
best of its knowledge after due inquiry that at the time the Lease is entered
into and at any time thereafter when its terms are amended or modified, neither
Tenant nor its affiliates (within the meaning of part VI(c) of Department of
Labor Prohibited Transaction Class Exemption 84-14 (“PTE 84-14”, as amended),
has or will have the authority to appoint or terminate The Prudential Insurance
Company of America (“Prudential”) as an investment manager to any employee
benefit plan then holding a ten percent (10%) or greater interest in the
Prudential separate account PRISA II, nor the authority to negotiate the terms
of any management agreement between Prudential and any such employee pension
benefit plan for its investment in PRISA II. Further, Tenant is not “related” to
Prudential within the meaning of part VI(h) of PTE 84-14.

21. Pursuant to California Civil Code Section 1938, Tenant is hereby notified
that, as of the date hereof, neither the 3200 Bridge Building nor the
3400 Bridge Building has undergone an inspection by a “Certified Access
Specialist” and Landlord makes no representations as to the compliance of the
Premises, the 3200 Bridge Building or the 3400 Bridge Building with
accessibility standards.

22. If Tenant is billed directly by a public utility with respect to Tenant’s
electrical usage at the Premises, upon request from time to time, Tenant shall
provide monthly electrical utility usage for the Premises to Landlord for the
period of time requested by Landlord (in electronic or paper format) or, at
Landlord’s option, provide any written authorization or other documentation
required for Landlord to request information regarding Tenant’s electricity
usage with respect to the Premises directly from the applicable utility company.

23. It is hereby acknowledged that the Suite 101 Second Expansion Space is
currently subject to a lease (the “Existing Lease”) by and between Landlord or
Landlord’s predecessor-in-interest and the existing tenant under the Existing
Lease (the “Existing

 

-10-



--------------------------------------------------------------------------------

Tenant”). The parties hereto understand and agree that effectiveness of this
Agreement is subject to and conditioned upon (a) the termination of the Existing
Lease on terms reasonably acceptable to Landlord in its sole discretion, as
evidenced by the full execution of a termination agreement by and between
Landlord and the Existing Tenant (“Termination Agreement”), and (b) the
surrender by the Existing Tenant of possession of the Suite 101 Second Expansion
Space, as and when required pursuant to the Termination Agreement.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement was executed as of the date first above
written.

 

Landlord:

 

WESTPORT OFFICE PARK, LLC,

a California limited liability company

By:

The Prudential Insurance Company of

America, a New Jersey corporation,

its member

By:

/s/ Jeffrey D. Mills

Jeffrey D. Mills, Vice President [Printed Name and Title]

 

Tenant:

 

IMPERVA, INC., a Delaware corporation

By:

/s/ Terry Schmid

Its: Chief Financial Officer By:

/s/ Anthony Bettencourt

Its: Chief Executive Officer

 

-12-



--------------------------------------------------------------------------------

EXHIBIT B-3

SUITE 101 SECOND EXPANSION SPACE

[Graphic of floor plan omitted]

 

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT B-4

SUITE 100 SECOND EXPANSION SPACE

[Graphic of floor plan omitted]

 

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT J

SUITE 101 TENANT WORK LETTER

This Suite 101 Tenant Work Letter is attached to and made a part of that certain
Fourth Amendment to Lease dated May 6, 2015 (the “Amendment”) between WESTPORT
OFFICE PARK, LLC, a California limited liability company (“Landlord”), and
IMPERVA, INC., a Delaware corporation (“Tenant”), which amends a lease between
Landlord and Tenant (as modified from time to time, the “Lease”) more
particularly described in the Amendment. Any capitalized term used and not
otherwise defined in this Suite 101 Tenant Work Letter has the meaning given
such term in the Amendment (or, if not defined in the Amendment, the meaning
given such term in the Lease). This Suite 101 Tenant Work Letter sets forth the
terms and conditions relating to the construction of the Suite 101 Second
Expansion Space Improvements in the Suite 101 Second Expansion Space.

Section 1

BASE, SHELL AND CORE

1.1 Base, Shell and Core. Landlord has previously constructed the base, shell,
and core (i) of the Suite 101 Second Expansion Space and (ii) of the floor(s) of
the Building on which the Suite 101 Second Expansion Space are located
(collectively, the “Base, Shell, and Core”) and other improvements, and Tenant
shall accept the Base, Shell and Core and such other improvements in their
current “As-Is” condition existing as of the date of the Amendment and the Suite
101 Second Expansion Space Commencement Date. Tenant shall install in the Suite
101 Second Expansion Space certain “Suite 101 Second Expansion Space
Improvements” (as defined below) pursuant to the provisions of this Suite 101
Tenant Work Letter. Except for Landlord’s obligation to disburse the Suite 101
Second Expansion Space Improvement Allowance as described below, Landlord shall
not be obligated to make or pay for any alterations or improvements to the Suite
101 Second Expansion Space, the Premises, the Building or the Project.

1.2 Landlord Path of Travel Obligation. Notwithstanding anything to the contrary
contained herein, Landlord covenants to correct any failure of the path of
travel for the Suite 101 Second Expansion Space outside of the Premises to
comply with current codes, including without limitation the Americans with
Disabilities Act, as interpreted by Landlord’s architect as of the date of the
Amendment, to the extent such correction is necessary in order for Tenant to
obtain a building permit or a certificate of occupancy for the Suite 101 Second
Expansion Space Improvements in the Suite 101 Second Expansion Space for general
office purposes; provided that nothing contained herein shall be deemed to
prohibit Landlord from obtaining a variance or relying upon a grandfathered
right in order to achieve compliance with those codes. Notwithstanding the
foregoing, Landlord shall have the right to contest any alleged violation in
good faith, including, without limitation, the right to apply for and obtain a
waiver or deferment of compliance, the right to assert any and all defenses
allowed by law, and the right to appeal any decisions, judgments or rulings to
the fullest extent permitted by law, and Landlord’s obligation to perform work
or take such other action to cure a violation under this Section shall apply
after the exhaustion of any and all rights to appeal or contest.

 

Exhibit J

1 of 12



--------------------------------------------------------------------------------

Section 2

SUITE 101 SECOND EXPANSION SPACE IMPROVEMENTS

2.1 Suite 101 Second Expansion Space Improvement Allowance. Tenant shall be
entitled to a one-time tenant improvement allowance (the “Suite 101 Second
Expansion Space Improvement Allowance”) in the amount of up to, but not
exceeding $9.62 per rentable square foot of the Suite 101 Second Expansion Space
and the Existing Space (i.e., up to $636,920.96, based on 66,208 rentable square
feet in the Suite 101 Second Expansion Space and the Existing Space), for the
costs relating to the initial design and construction of Tenant’s improvements
which are permanently affixed to the Suite 101 Second Expansion Space (the
“Suite 101 Second Expansion Space Improvements”); provided, however, that
Landlord shall have no obligation to disburse all or any portion of the Suite
101 Second Expansion Space Improvement Allowance to Tenant unless Tenant makes a
request for disbursement pursuant to the terms and conditions of Section 2.2
below prior to that date which is six (6) months after the Suite 101 Second
Expansion Space Commencement Date. In no event shall Landlord be obligated to
make disbursements pursuant to this Suite 101 Tenant Work Letter in a total
amount which exceeds the Suite 101 Second Expansion Space Improvement Allowance.
Tenant shall not be entitled to receive any cash payment or credit against Rent
or otherwise for any unused portion of the Suite 101 Second Expansion Space
Improvement Allowance which is not used to pay for the Suite 101 Second
Expansion Space Improvement Allowance Items (as such term is defined below). In
no event shall the Suite 101 Second Expansion Space Improvement Allowance be
used for purposes of constructing improvements in the Premises for purposes of
offering space for sublease or for the benefit of a subtenant. Notwithstanding
anything contained in this Agreement to the contrary, the Suite 101 Second
Expansion Space Improvement Allowance may, in Tenant’s unfettered and absolute
discretion, be allocated partially to the Suite 101 Second Expansion Space
Improvements or partially to the design and construction of Tenant’s
improvements that are permanently affixed to the Existing Space (the “Existing
Space Improvements”); provided that the portion allocated to the Suite 101
Second Extension Space Improvements shall not be less than an amount equal to
$10.00 per rentable square foot of the Suite 101 Second Expansion Space and the
portion allocated to the Existing Space Improvements shall not be less than an
amount equal to $5.00 per rentable square foot of the Existing Space. The
intention of this provision is to provide complete discretion to Tenant to
allocate the Suite 101 Second Expansion Space Improvement Allowance between the
Suite 101 Second Expansion Space Improvements and the Existing Space
Improvements, subject to the foregoing minimum amounts. For purposes of
approvals, disbursement of funds, removal, restoration and other process
provisions, Existing Space Improvements shall be treated under this Agreement as
though they were Suite 101 Second Expansion Space Improvements.

 

Exhibit J

2 of 12



--------------------------------------------------------------------------------

2.2 Disbursement of the Suite 101 Second Expansion Space Improvement Allowance.

2.2.1 Suite 101 Second Expansion Space Improvement Allowance Items. Except as
otherwise set forth in this Suite 101 Tenant Work Letter, the Suite 101 Second
Expansion Space Improvement Allowance shall be disbursed by Landlord only for
the following items and costs (collectively, the “Suite 101 Second Expansion
Space Improvement Allowance Items”):

2.2.1.1 Payment of the fees of the “Architect” and the “Engineers,” as those
terms are defined in Section 3.1 of this Suite 101 Tenant Work Letter, and
payment of the fees incurred by, and the cost of documents and materials
supplied by, Landlord and Landlord’s consultants in connection with the
preparation and review of the “Construction Drawings,” as that term is defined
in Section 3.1 of this Suite 101 Tenant Work Letter;

2.2.1.2 The payment of plan check, permit and license fees relating to
construction of the Suite 101 Second Expansion Space Improvements;

2.2.1.3 The cost of construction of the Suite 101 Second Expansion Space
Improvements, including, without limitation, contractors’ fees and general
conditions, testing and inspection costs, costs of utilities, trash removal,
parking and hoists, and the costs of after-hours freight elevator usage.

2.2.1.4 The cost of any changes in the Base, Shell and Core work when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;

2.2.1.5 The cost of any changes to the Construction Drawings or Suite 101 Second
Expansion Space Improvements required by applicable laws and building codes
(collectively, “Code”);

2.2.1.6 Sales and use taxes and Title 24 fees;

2.2.1.7 The “Coordination Fee,” as that term is defined in Section 4.2.2.2 of
this Suite 101 Tenant Work Letter;

2.2.1.8 The costs and expenses associated with complying with all national,
state and local codes, including California Energy Code, Title 24, including,
without limitation, all costs associated with any lighting or HVAC retrofits
required thereby; and

2.2.1.9 All other costs to be expended by Landlord in connection with the
construction of the Suite 101 Second Expansion Space Improvements.

 

Exhibit J

3 of 12



--------------------------------------------------------------------------------

2.2.2 Disbursement of Suite 101 Second Expansion Space Improvement Allowance.
Subject to Section 2.1 above, during the construction of the Suite 101 Second
Expansion Space Improvements, Landlord shall make monthly disbursements of the
Suite 101 Second Expansion Space Improvement Allowance for Suite 101 Second
Expansion Space Improvement Allowance Items for the benefit of Tenant and shall
authorize the release of monies for the benefit of Tenant as follows:

2.2.2.1 Monthly Disbursements. On or before the twenty-fifth (25th) day of each
calendar month during the construction of the Suite 101 Second Expansion Space
Improvements (or such other date as Landlord may designate), Tenant shall
deliver to Landlord: (i) a request for payment of the “Contractor,” as that term
is defined in Section 4.1 below, approved by Tenant, in a form to be provided by
Landlord, showing the schedule, by trade, of percentage of completion of the
Suite 101 Second Expansion Space Improvements in the Suite 101 Second Expansion
Space, detailing the portion of the work completed and the portion not
completed, and demonstrating that the relationship between the cost of the work
completed and the cost of the work to be completed complies with the terms of
the “Construction Budget,” as that term is defined in Section 4.2.1 below;
(ii) invoices from all of “Tenant’s Agents,” as that term is defined in
Section 4.1.2 below, for labor rendered and materials delivered to the Suite 101
Second Expansion Space; (iii) executed mechanic’s lien releases from all of
Tenant’s Agents which shall comply with the appropriate provisions, as
reasonably determined by Landlord, of California Civil Code Sections 8132, 8134,
8136 or 8138; and (iv) all other information reasonably requested by Landlord.
Tenant’s request for payment shall be deemed Tenant’s acceptance and approval of
the work furnished and/or the materials supplied as set forth in Tenant’s
payment request. On or before the last day of the following calendar month,
Landlord shall deliver a check to Tenant made jointly payable to Contractor and
Tenant in payment of the lesser of (A) the amounts so requested by Tenant, as
set forth in this Section 2.2.2.1, above, less a ten percent (10%) retention
(the aggregate amount of such retentions to be known as the “Final Retention”)
and (B) the balance of any remaining available portion of the Suite 101 Second
Expansion Space Improvement Allowance (not including the Final Retention),
provided that Landlord does not dispute any request for payment based on
non-compliance of any work with the “Approved Working Drawings”, as that term is
defined in Section 3.4 below, or due to any substandard work, or for any other
reason. Landlord’s payment of such amounts shall not be deemed Landlord’s
approval or acceptance of the work furnished or materials supplied as set forth
in Tenant’s payment request.

2.2.2.2 Final Retention. Subject to the provisions of this Suite 101 Tenant Work
Letter, a check for the Final Retention payable jointly to Tenant and Contractor
shall be delivered by Landlord to Tenant following the completion of
construction of the Suite 101 Second Expansion Space, provided that (i) Tenant
delivers to Landlord properly executed mechanics lien releases in compliance
with both California Civil Code Section 8134 and either Section 8136 or
Section 8138, and (ii) Landlord has determined that no substandard work exists
which adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning, life-safety or other systems of the Building,
the curtain wall of the Building, the structure or exterior appearance of the
Building, or any other tenant’s use of such other tenant’s leased premises in
the Building.

 

Exhibit J

4 of 12



--------------------------------------------------------------------------------

2.2.2.3 Other Terms. Landlord shall only be obligated to make disbursements from
the Suite 101 Second Expansion Space Improvement Allowance to the extent costs
are incurred by Tenant for Suite 101 Second Expansion Space Improvement
Allowance Items.

2.2.3 Specifications for Building Standard Components. Landlord has established
specifications (the “Specifications”) for the Building standard components to be
used in the construction of the Suite 101 Second Expansion Space Improvements in
the Premises which Specifications have been received by Tenant. Unless otherwise
agreed to by Landlord, the Suite 101 Second Expansion Space Improvements shall
comply with the Specifications. Landlord may make changes to the Specifications
from time to time.

Section 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner (the “Architect”) approved by Landlord, which approval
shall not be unreasonably withheld, to prepare the Construction Drawings. Tenant
shall retain the engineering consultants designated by Landlord (the
“Engineers”) to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, lifesafety, and
sprinkler work in the Suite 101 Second Expansion Space. The plans and drawings
to be prepared by Architect and the Engineers hereunder shall be known
collectively as the “Construction Drawings.” All Construction Drawings shall
comply with the drawing format and specifications reasonably determined by
Landlord, and shall be subject to Landlord’s approval. Tenant and Architect
shall verify, in the field, the dimensions and conditions as shown on the
relevant portions of the base building plans, and Tenant and Architect shall be
solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings.

3.2 Final Space Plan. Tenant shall supply Landlord with four (4) copies signed
by Tenant of its final space plan for the Premises before any architectural
working drawings or engineering drawings have been commenced. The final space
plan (the “Final Space Plan”) shall include a layout and designation of all
offices, rooms and other partitioning, their intended use, and equipment to be
contained therein. Landlord may request clarification or more specific drawings
for special use items not included in the Final Space Plan. Landlord shall
advise Tenant within five (5) business days after Landlord’s receipt of the
Final Space Plan for the Premises if the same is unsatisfactory or incomplete in
any respect. If Tenant is so advised, Tenant shall promptly (i) cause the Final
Space Plan to be revised to correct any deficiencies or other matters Landlord
may reasonably require, and (ii) deliver such revised Final Space Plan to
Landlord.

 

Exhibit J

5 of 12



--------------------------------------------------------------------------------

3.3 Final Working Drawings. After the Final Space Plan has been approved by
Landlord and Tenant, Tenant shall promptly cause the Architect and the Engineers
to complete the architectural and engineering drawings for the Premises, and
cause the Architect to compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to allow subcontractors to bid on the work and to obtain all
applicable permits for the Suite 101 Second Expansion Space Improvements
(collectively, the “Final Working Drawings”), and shall submit the same to
Landlord for Landlord’s approval. Tenant shall supply Landlord with four
(4) copies signed by Tenant of such Final Working Drawings. Landlord shall
advise Tenant within five (5) business days after Landlord’s receipt of the
Final Working Drawings for the Premises if the same is unsatisfactory or
incomplete in any respect. If Tenant is so advised, Tenant shall promptly
(i) revise the Final Working Drawings in accordance with such review and any
disapproval of Landlord in connection therewith, and (ii) deliver such revised
Final Working Drawings to Landlord.

3.4 Approved Working Drawings. The Final Working Drawings shall be approved by
Landlord (the “Approved Working Drawings”) prior to the commencement of
construction of the Premises by Tenant. After approval by Landlord of the Final
Working Drawings, Tenant shall promptly submit the same to the appropriate
governmental authorities for all applicable building permits. Tenant hereby
agrees that neither Landlord nor Landlord’s consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant’s responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent shall not be unreasonably withheld.

Section 4

CONSTRUCTION OF THE SUITE 101 SECOND EXPANSION SPACE IMPROVEMENTS

4.1 Tenant’s Selection of Contractor and Tenant’s Agents.

4.1.1 The Contractor. A general contractor shall be retained by Tenant to
construct the Suite 101 Second Expansion Space Improvements. Such general
contractor (“Contractor”) shall be selected by Tenant from a list of general
contractors supplied by Landlord, and Tenant shall deliver to Landlord notice of
its selection of the Contractor upon such selection.

4.1.2 Tenant’s Agents. All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, and
the Contractor to be known collectively as “Tenant’s Agents”) must be approved
in writing by

 

Exhibit J

6 of 12



--------------------------------------------------------------------------------

Landlord, which approval shall not be unreasonably withheld or delayed; provided
that, in any event, Tenant must contract with Landlord’s base building
subcontractors for any mechanical, electrical, plumbing, life safety,
structural, heating, ventilation, and air-conditioning work in the Premises. If
requested by Landlord, Tenant’s Agents shall all be union labor in compliance
with the master labor agreements existing between trade unions and the local
chapter of the Associated General Contractors of America.

4.2 Construction of Suite 101 Second Expansion Space Improvements by Tenant’s
Agents.

4.2.1 Construction Contract; Cost Budget. Prior to Tenant’s execution of the
construction contract and general conditions with Contractor (the “Contract”),
Tenant shall submit the Contract to Landlord for its approval, which approval
shall not be unreasonably withheld or delayed. Prior to the commencement of the
construction of the Suite 101 Second Expansion Space Improvements, and after
Tenant has accepted all bids for the Suite 101 Second Expansion Space
Improvements, Tenant shall provide Landlord with a written detailed cost
breakdown (the “Final Costs Statement”), by trade, of the final costs to be
incurred, or which have been incurred, as set forth more particularly in
Section 2.2.1.1 through 2.2.1.8 above, in connection with the design and
construction of the Suite 101 Second Expansion Space Improvements to be
performed by or at the direction of Tenant or the Contractor which costs form a
basis for the amount of the Contract, if any (the “Final Costs”). Prior to the
commencement of construction of the Suite 101 Second Expansion Space
Improvements, Tenant shall supply Landlord with cash in an amount (the
“Over-Allowance Amount”) by which the Final Costs exceed the Suite 101 Second
Expansion Space Improvement Allowance (less any portion thereof already
disbursed by Landlord, or in the process of being disbursed by Landlord, on or
before the commencement of construction of the Suite 101 Second Expansion Space
Improvements). The Over-Allowance Amount shall be disbursed by Landlord prior to
the disbursement of any of the then remaining portion of the Suite 101 Second
Expansion Space Improvement Allowance, and such disbursement shall be pursuant
to the same procedure as the Suite 101 Second Expansion Space Improvement
Allowance. In the event that, after the Final Costs have been delivered by
Landlord to Tenant, the costs relating to the design and construction of the
Suite 101 Second Expansion Space Improvements shall change, any additional costs
necessary to such design and construction in excess of the Final Costs shall, to
the extent they exceed the remaining balance of the Suite 101 Second Expansion
Space Improvement Allowance, be paid by Tenant to Landlord immediately as an
addition to the Over-Allowance Amount and, in any event, prior to the
commencement of the construction of such changes, or, at Landlord’s option,
Tenant shall make payments for such additional costs out of its own funds, but
Tenant shall continue to provide Landlord with the documents described in
Sections 2.2.2.1(i), (ii), (iii) and (iv) above, for Landlord’s approval, prior
to Tenant paying such costs.

4.2.2 Tenant’s Agents.

4.2.2.1 Landlord’s General Conditions for Tenant’s Agents and Suite 101 Second
Expansion Space Improvement Work. Tenant’s and Tenant’s Agents’ construction of
the Suite 101 Second Expansion Space Improvements shall comply with the

 

Exhibit J

7 of 12



--------------------------------------------------------------------------------

following: (i) the Suite 101 Second Expansion Space Improvements shall be
constructed in strict accordance with the Approved Working Drawings; (ii) Tenant
and Tenant’s Agents shall not, in any way, interfere with, obstruct, or delay,
the work of Landlord’s base building contractor and subcontractors with respect
to the Base, Shell and Core or any other work in the Building; (iii) Tenant’s
Agents shall submit schedules of all work relating to the Tenant’s Improvements
to Contractor and Contractor shall, within five (5) business days of receipt
thereof, inform Tenant’s Agents of any changes which are necessary thereto, and
Tenant’s Agents shall adhere to such corrected schedule; and (iv) Tenant shall
abide by all rules made by Landlord’s Building contractor or Landlord’s Building
manager with respect to the use of freight, loading dock and service elevators,
storage of materials, coordination of work with the contractors of other
tenants, and any other matter in connection with this Suite 101 Tenant Work
Letter, including, without limitation, the construction of the Suite 101 Second
Expansion Space Improvements.

4.2.2.2 Coordination Fee. Tenant shall pay a logistical coordination fee (the
“Coordination Fee”) to Landlord in an amount equal to the product of (i) one
percent (1%), and (ii) the sum of the Suite 101 Second Expansion Space
Improvement Allowance, the Over-Allowance Amount, as such amount may be
increased hereunder, and any other amounts expended by Tenant in connection with
the design and construction of the Suite 101 Second Expansion Space
Improvements, which Coordination Fee shall be for services relating to the
coordination of the construction of the Suite 101 Second Expansion Space
Improvements.

4.2.2.3 Indemnity. Tenant’s indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Suite 101
Second Expansion Space Improvements and/or Tenant’s disapproval of all or any
portion of any request for payment. Such indemnity by Tenant, as set forth in
the Lease, shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to Landlord’s performance of any
ministerial acts reasonably necessary (i) to permit Tenant to complete the Suite
101 Second Expansion Space Improvements, and (ii) to enable Tenant to obtain any
building permit or certificate of occupancy for the Premises.

4.2.2.4 Insurance Requirements.

4.2.2.4.1 General Coverages. All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.

4.2.2.4.2 Special Coverages. Tenant shall carry “Builder’s All Risk” insurance
in an amount approved by Landlord covering the construction of the Suite 101
Second Expansion Space Improvements, and such other insurance as Landlord may
require, it being understood and agreed that the Suite 101 Second Expansion

 

Exhibit J

8 of 12



--------------------------------------------------------------------------------

Space Improvements shall be insured by Tenant pursuant to the Lease immediately
upon completion thereof. Such insurance shall be in amounts and shall include
such extended coverage endorsements as may be reasonably required by Landlord,
and in form and with companies as are required to be carried by Tenant as set
forth in the Lease.

4.2.2.4.3 General Terms. Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Suite 101 Second Expansion Space Improvements and before the
Contractor’s equipment is moved onto the site. All such policies of insurance
must contain a provision that the company writing said policy will give Landlord
thirty (30) days prior written notice of any cancellation. In the event that the
Suite 101 Second Expansion Space Improvements are damaged by any cause during
the course of the construction thereof, Tenant shall immediately repair the same
at Tenant’s sole cost and expense. All policies carried under this
Section 4.2.2.4 shall insure Landlord and Tenant, as their interests may appear,
as well as Contractor and Tenant’s Agents, and shall name as additional insureds
Landlord’s Property Manager, Landlord’s Asset Manager, and all mortgagees and
ground lessors of the Building. All insurance, except Workers’ Compensation,
maintained by Tenant’s Agents shall preclude subrogation claims by the insurer
against anyone insured thereunder. Such insurance shall provide that it is
primary insurance as respects the owner and that any other insurance maintained
by owner is excess and noncontributing with the insurance required hereunder.
The requirements for the foregoing insurance shall not derogate from the
provisions for indemnification of Landlord by Tenant under Section 4.2.2.3 of
this Suite 101 Tenant Work Letter.

4.2.3 Governmental Compliance. The Suite 101 Second Expansion Space Improvements
shall comply in all respects with the following: (i) the Code and other state,
federal, city or quasi-governmental laws, codes, ordinances and regulations, as
each may apply according to the rulings of the controlling public official,
agent or other person; (ii) applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters) and the National
Electrical Code; and (iii) building material manufacturer’s specifications.

4.2.4 Inspection by Landlord. Landlord shall have the right to inspect the Suite
101 Second Expansion Space Improvements at all times, provided however, that
Landlord’s failure to inspect the Suite 101 Second Expansion Space Improvements
shall in no event constitute a waiver of any of Landlord’s rights hereunder nor
shall Landlord’s inspection of the Suite 101 Second Expansion Space Improvements
constitute Landlord’s approval of the same. Should Landlord disapprove any
portion of the Suite 101 Second Expansion Space Improvements, Landlord shall
notify Tenant in writing of such disapproval and shall specify the items
disapproved. Any defects or deviations in, and/or disapproval by Landlord of,
the Suite 101 Second Expansion Space Improvements shall be rectified by Tenant
at no expense to Landlord, provided however, that in the event Landlord
determines that a defect or deviation exists or disapproves of any matter in
connection with any portion of the Suite 101 Second Expansion Space Improvements
and such defect, deviation or matter might adversely affect the mechanical,
electrical, plumbing, heating, ventilating and air conditioning or life-safety
systems of the Building, the structure or exterior appearance of the Building or
any other tenant’s use of such other tenant’s leased premises, Landlord may,
take such action as

 

Exhibit J

9 of 12



--------------------------------------------------------------------------------

Landlord deems necessary, at Tenant’s expense and without incurring any
liability on Landlord’s part, to correct any such defect, deviation and/or
matter, including, without limitation, causing the cessation of performance of
the construction of the Suite 101 Second Expansion Space Improvements until such
time as the defect, deviation and/or matter is corrected to Landlord’s
satisfaction.

4.2.5 Meetings. Commencing upon the execution of the Amendment, Tenant shall
hold weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Suite 101 Second Expansion Space Improvements, which
meetings shall be held at a location designated by Landlord, and Landlord and/or
its agents shall receive prior notice of, and shall have the right to attend,
all such meetings, and, upon Landlord’s request, certain of Tenant’s Agents
shall attend such meetings. In addition, minutes shall be taken at all such
meetings, a copy of which minutes shall be promptly delivered to Landlord. One
such meeting each month shall include the review of Contractor’s current request
for payment.

4.3 Notice of Completion; Copy of “As Built” Plans. Within fifteen (15) days
after completion of construction of the Suite 101 Second Expansion Space
Improvements, Tenant shall cause a Notice of Completion to be recorded in the
office of the Recorder of the County in which the Building is located in
accordance with Section 8182 of the Civil Code of the State of California or any
successor statute, and shall furnish a copy thereof to Landlord upon such
recordation. If Tenant fails to do so, Landlord may execute and file the same on
behalf of Tenant as Tenant’s agent for such purpose, at Tenant’s sole cost and
expense. At the conclusion of construction, (i) Tenant shall cause the Architect
and Contractor (A) to update the Approved Working Drawings as necessary to
reflect all changes made to the Approved Working Drawings during the course of
construction, (B) to certify to the best of their knowledge that the
“record-set” of as-built drawings are true and correct, which certification
shall survive the expiration or termination of the Lease, (C) to deliver to
Landlord two (2) sets of sepias of such as-built drawings within ninety
(90) days following issuance of a certificate of occupancy for the Premises, and
(D) to deliver to Landlord a computer disk containing the Approved Working
Drawings in AutoCAD format, and (ii) Tenant shall deliver to Landlord a copy of
all warranties, guaranties, and operating manuals and information relating to
the improvements, equipment, and systems in the Premises.

4.4 Coordination by Tenant’s Agents with Landlord. Upon Tenant’s delivery of the
Contract to Landlord under Section 4.2.1 of this Suite 101 Tenant Work Letter,
Tenant shall furnish Landlord with a schedule setting forth the projected date
of the completion of the Suite 101 Second Expansion Space Improvements and
showing the critical time deadlines for each phase, item or trade relating to
the construction of the Suite 101 Second Expansion Space Improvements.

 

Exhibit J

10 of 12



--------------------------------------------------------------------------------

Section 5

MISCELLANEOUS

5.1 Tenant’s Representative. Tenant has designated Terry Schmid as its sole
representative with respect to the matters set forth in this Suite 101 Tenant
Work Letter, who shall have full authority and responsibility to act on behalf
of the Tenant as required in this Suite 101 Tenant Work Letter.

5.2 Landlord’s Representative. Landlord has designated Christine Scheerer as its
sole representative with respect to the matters set forth in this Suite 101
Tenant Work Letter, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Suite 101 Tenant Work Letter.

5.3 Time of the Essence in This Suite 101 Tenant Work Letter. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.

5.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an Event of Default by Tenant under the Lease or a
default by Tenant under this Suite 101 Tenant Work Letter has occurred and is
continuing at any time on or before the substantial completion of the Suite 101
Second Expansion Space, then (i) in addition to all other rights and remedies
granted to Landlord pursuant to the Lease, at law and/or in equity, Landlord
shall have the right to withhold payment of all or any portion of the Suite 101
Second Expansion Space Improvement Allowance and/or Landlord may cause
Contractor to cease the construction of the Premises (in which case, Tenant
shall be responsible for any delay in the substantial completion of the Premises
caused by such work stoppage), and (ii) all other obligations of Landlord under
the terms of this Suite 101 Tenant Work Letter shall be forgiven until such time
as such default is cured pursuant to the terms of the Lease (in which case,
Tenant shall be responsible for any delay in the substantial completion of the
Premises caused by such inaction by Landlord). In addition, if the Lease is
terminated prior to the Suite 101 Second Expansion Space Commencement Date, for
any reason due to an Event of Default by Tenant under the Lease or a default
under this Suite 101 Tenant Work Letter, in addition to any other remedies
available to Landlord under the Lease, at law and/or in equity, Tenant shall pay
to Landlord, as Additional Rent under the Lease, within five (5) days of receipt
of a statement therefor, any and all costs (if any) incurred by Landlord
(including any portion of the Suite 101 Second Expansion Space Improvement
Allowance disbursed by Landlord) and not reimbursed or otherwise paid by Tenant
through the date of such termination in connection with the Suite 101 Second
Expansion Space Improvements to the extent planned, installed and/or constructed
as of such date of termination, including, but not limited to, any costs related
to the removal of all or any portion of the Suite 101 Second Expansion Space
Improvements and restoration costs related thereto.

5.5 Test Fit. If Landlord elects in its sole and absolute discretion to obtain a
“test fit” for the Suite 101 Second Expansion Space from WK Design Group, then
Landlord shall be solely responsible for the cost and expense for said test fit,
and the same shall not be deducted from the Suite 101 Second Expansion Space
Improvement Allowance.

 

Exhibit J

11 of 12



--------------------------------------------------------------------------------

5.6 Removal. Upon submission of the plans for the Suite 101 Second Expansion
Space Improvements for Landlord’s approval, Tenant may request prior to the
installation of specific fixtures, equipment or improvements in the Premises,
that Landlord agree not to require Tenant to remove such items upon expiration
or termination of the Lease or agree to permit Tenant to remove any item it may
otherwise not be permitted to remove under the terms of the Lease. Such consent,
which may be granted or denied in Landlord’s sole discretion, must be granted in
writing prior to the installation of the subject items in order to be binding
against Landlord.

 

Exhibit J

12 of 12



--------------------------------------------------------------------------------

EXHIBIT K

SUITE 100 TENANT WORK LETTER

This Suite 100 Tenant Work Letter is attached to and made a part of that certain
Fourth Amendment to Lease dated May 6, 2015 (the “Amendment”) between WESTPORT
OFFICE PARK, LLC, a California limited liability company (“Landlord”), and
IMPERVA, INC., a Delaware corporation (“Tenant”), which amends a lease between
Landlord and Tenant (as modified from time to time, the “Lease”) more
particularly described in the Amendment. Any capitalized term used and not
otherwise defined in this Suite 100 Tenant Work Letter has the meaning given
such term in the Amendment (or, if not defined in the Amendment, the meaning
given such term in the Lease). This Suite 100 Tenant Work Letter sets forth the
terms and conditions relating to the construction of the Suite 100 Second
Expansion Space Improvements in the Suite 100 Second Expansion Space.

Section 1

BASE, SHELL AND CORE

1.1 Base, Shell and Core. Landlord has previously constructed the base, shell,
and core (i) of the Suite 100 Second Expansion Space and (ii) of the floor(s) of
the Building on which the Suite 100 Second Expansion Space are located
(collectively, the “Base, Shell, and Core”) and other improvements, and Tenant
shall accept the Base, Shell and Core and such other improvements in their
current “As-Is” condition existing as of the date of the Amendment and the Suite
100 Second Expansion Space Commencement Date. Tenant shall install in the Suite
100 Second Expansion Space certain “Suite 100 Second Expansion Space
Improvements” (as defined below) pursuant to the provisions of this Suite 100
Tenant Work Letter. Except for Landlord’s obligation to disburse the Suite 100
Second Expansion Space Improvement Allowance as described below, Landlord shall
not be obligated to make or pay for any alterations or improvements to the Suite
100 Second Expansion Space, the Premises, the Building or the Project.

1.2 Landlord Path of Travel Obligation. Notwithstanding anything to the contrary
contained herein, Landlord covenants to correct any failure of the path of
travel for the Suite 100 Second Expansion Space outside of the Premises to
comply with current codes, including without limitation the Americans with
Disabilities Act, as interpreted by Landlord’s architect as of the date of the
Amendment, to the extent such correction is necessary in order for Tenant to
obtain a building permit or a certificate of occupancy for the Suite 100 Second
Expansion Space Improvements in the Suite 100 Second Expansion Space for general
office purposes; provided that nothing contained herein shall be deemed to
prohibit Landlord from obtaining a variance or relying upon a grandfathered
right in order to achieve compliance with those codes. Notwithstanding the
foregoing, Landlord shall have the right to contest any alleged violation in
good faith, including, without limitation, the right to apply for and obtain a
waiver or deferment of compliance, the right to assert any and all defenses
allowed by law, and the right to appeal any decisions, judgments or rulings to
the fullest extent permitted by law, and Landlord’s obligation to perform work
or take such other action to cure a violation under this Section shall apply
after the exhaustion of any and all rights to appeal or contest.



--------------------------------------------------------------------------------

Section 2

SUITE 100 SECOND EXPANSION SPACE IMPROVEMENTS

2.1 Suite 100 Second Expansion Space Improvement Allowance. Tenant shall be
entitled to a one-time tenant improvement allowance (the “Suite 100 Second
Expansion Space Improvement Allowance”) in the amount of up to, but not
exceeding $9.62 per rentable square foot of the Suite 100 Second Expansion Space
(i.e., up to $80,846.48, based on 8,404 rentable square feet in the Suite 100
Second Expansion Space), for the costs relating to the initial design and
construction of Tenant’s improvements which are permanently affixed to the Suite
100 Second Expansion Space (the “Suite 100 Second Expansion Space
Improvements”); provided, however, that Landlord shall have no obligation to
disburse all or any portion of the Suite 100 Second Expansion Space Improvement
Allowance to Tenant unless Tenant makes a request for disbursement pursuant to
the terms and conditions of Section 2.2 below between January 1, 2017 and the
date which is six (6) months after the Suite 100 Second Expansion Space
Commencement Date. In no event shall Landlord be obligated to make disbursements
pursuant to this Suite 100 Tenant Work Letter in a total amount which exceeds
the Suite 100 Second Expansion Space Improvement Allowance. Tenant shall not be
entitled to receive any cash payment or credit against Rent or otherwise for any
unused portion of the Suite 100 Second Expansion Space Improvement Allowance
which is not used to pay for the Suite 100 Second Expansion Space Improvement
Allowance Items (as such term is defined below). In no event shall the Suite 100
Second Expansion Space Improvement Allowance be used for purposes of
constructing improvements in the Premises for purposes of offering space for
sublease or for the benefit of a subtenant. Notwithstanding anything contained
in this Agreement to the contrary, the Suite 100 Second Expansion Space
Improvement Allowance may, in Tenant’s unfettered and absolute discretion, be
allocated partially to the Suite 100 Second Expansion Space Improvements or
partially to the design and construction of Tenant’s improvements that are
permanently affixed to the Existing Space (the “Existing Space Improvements”);
provided that the portion allocated to the Suite 100 Second Extension Space
Improvements shall not be less than an amount equal to $10.00 per rentable
square foot of the Suite 100 Second Expansion Space and the portion allocated to
the Existing Space Improvements shall not be less than an amount equal to $5.00
per rentable square foot of the Existing Space. The intention of this provision
is to provide complete discretion to Tenant to allocate the Suite 100 Second
Expansion Space Improvement Allowance between the Suite 100 Second Expansion
Space Improvements and the Existing Space Improvements, subject to the foregoing
minimum amounts. For purposes of approvals, disbursement of funds, removal,
restoration and other process provisions, Existing Space Improvements shall be
treated under this Agreement as though they were Suite 100 Second Expansion
Space Improvements.



--------------------------------------------------------------------------------

2.2 Disbursement of the Suite 100 Second Expansion Space Improvement Allowance.

2.2.1 Suite 100 Second Expansion Space Improvement Allowance Items. Except as
otherwise set forth in this Suite 100 Tenant Work Letter, the Suite 100 Second
Expansion Space Improvement Allowance shall be disbursed by Landlord only for
the following items and costs (collectively, the “Suite 100 Second Expansion
Space Improvement Allowance Items”):

2.2.1.1 Payment of the fees of the “Architect” and the “Engineers,” as those
terms are defined in Section 3.1 of this Suite 100 Tenant Work Letter, and
payment of the fees incurred by, and the cost of documents and materials
supplied by, Landlord and Landlord’s consultants in connection with the
preparation and review of the “Construction Drawings,” as that term is defined
in Section 3.1 of this Suite 100 Tenant Work Letter;

2.2.1.2 The payment of plan check, permit and license fees relating to
construction of the Suite 100 Second Expansion Space Improvements;

2.2.1.3 The cost of construction of the Suite 100 Second Expansion Space
Improvements, including, without limitation, contractors’ fees and general
conditions, testing and inspection costs, costs of utilities, trash removal,
parking and hoists, and the costs of after-hours freight elevator usage.

2.2.1.4 The cost of any changes in the Base, Shell and Core work when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;

2.2.1.5 The cost of any changes to the Construction Drawings or Suite 100 Second
Expansion Space Improvements required by applicable laws and building codes
(collectively, “Code”);

2.2.1.6 Sales and use taxes and Title 24 fees;

2.2.1.7 The “Coordination Fee,” as that term is defined in Section 4.2.2.2 of
this Suite 100 Tenant Work Letter;

2.2.1.8 The costs and expenses associated with complying with all national,
state and local codes, including California Energy Code, Title 24, including,
without limitation, all costs associated with any lighting or HVAC retrofits
required thereby; and

2.2.1.9 All other costs to be expended by Landlord in connection with the
construction of the Suite 100 Second Expansion Space Improvements.



--------------------------------------------------------------------------------

2.2.2 Disbursement of Suite 100 Second Expansion Space Improvement Allowance.
Subject to Section 2.1 above, during the construction of the Suite 100 Second
Expansion Space Improvements, Landlord shall make monthly disbursements of the
Suite 100 Second Expansion Space Improvement Allowance for Suite 100 Second
Expansion Space Improvement Allowance Items for the benefit of Tenant and shall
authorize the release of monies for the benefit of Tenant as follows:

2.2.2.1 Monthly Disbursements. On or before the twenty-fifth (25th) day of each
calendar month during the construction of the Suite 100 Second Expansion Space
Improvements (or such other date as Landlord may designate), Tenant shall
deliver to Landlord: (i) a request for payment of the “Contractor,” as that term
is defined in Section 4.1 below, approved by Tenant, in a form to be provided by
Landlord, showing the schedule, by trade, of percentage of completion of the
Suite 100 Second Expansion Space Improvements in the Suite 100 Second Expansion
Space, detailing the portion of the work completed and the portion not
completed, and demonstrating that the relationship between the cost of the work
completed and the cost of the work to be completed complies with the terms of
the “Construction Budget,” as that term is defined in Section 4.2.1 below;
(ii) invoices from all of “Tenant’s Agents,” as that term is defined in
Section 4.1.2 below, for labor rendered and materials delivered to the Suite 100
Second Expansion Space; (iii) executed mechanic’s lien releases from all of
Tenant’s Agents which shall comply with the appropriate provisions, as
reasonably determined by Landlord, of California Civil Code Sections 8132, 8134,
8136 or 8138; and (iv) all other information reasonably requested by Landlord.
Tenant’s request for payment shall be deemed Tenant’s acceptance and approval of
the work furnished and/or the materials supplied as set forth in Tenant’s
payment request. On or before the last day of the following calendar month,
Landlord shall deliver a check to Tenant made jointly payable to Contractor and
Tenant in payment of the lesser of (A) the amounts so requested by Tenant, as
set forth in this Section 2.2.2.1, above, less a ten percent (10%) retention
(the aggregate amount of such retentions to be known as the “Final Retention”)
and (B) the balance of any remaining available portion of the Suite 100 Second
Expansion Space Improvement Allowance (not including the Final Retention),
provided that Landlord does not dispute any request for payment based on
non-compliance of any work with the “Approved Working Drawings”, as that term is
defined in Section 3.4 below, or due to any substandard work, or for any other
reason. Landlord’s payment of such amounts shall not be deemed Landlord’s
approval or acceptance of the work furnished or materials supplied as set forth
in Tenant’s payment request.

2.2.2.2 Final Retention. Subject to the provisions of this Suite 100 Tenant Work
Letter, a check for the Final Retention payable jointly to Tenant and Contractor
shall be delivered by Landlord to Tenant following the completion of
construction of the Suite 100 Second Expansion Space, provided that (i) Tenant
delivers to Landlord properly executed mechanics lien releases in compliance
with both California Civil Code Section 8134 and either Section 8136 or
Section 8138, and (ii) Landlord has determined that no substandard work exists
which adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning, life-safety or other systems of the Building,
the curtain wall of the Building, the structure or exterior appearance of the
Building, or any other tenant’s use of such other tenant’s leased premises in
the Building.



--------------------------------------------------------------------------------

2.2.2.3 Other Terms. Landlord shall only be obligated to make disbursements from
the Suite 100 Second Expansion Space Improvement Allowance to the extent costs
are incurred by Tenant for Suite 100 Second Expansion Space Improvement
Allowance Items.

2.2.3 Specifications for Building Standard Components. Landlord has established
specifications (the “Specifications”) for the Building standard components to be
used in the construction of the Suite 100 Second Expansion Space Improvements in
the Premises which Specifications have been received by Tenant. Unless otherwise
agreed to by Landlord, the Suite 100 Second Expansion Space Improvements shall
comply with the Specifications. Landlord may make changes to the Specifications
from time to time.

Section 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner (the “Architect”) approved by Landlord, which approval
shall not be unreasonably withheld, to prepare the Construction Drawings. Tenant
shall retain the engineering consultants designated by Landlord (the
“Engineers”) to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, lifesafety, and
sprinkler work in the Suite 100 Second Expansion Space. The plans and drawings
to be prepared by Architect and the Engineers hereunder shall be known
collectively as the “Construction Drawings.” All Construction Drawings shall
comply with the drawing format and specifications reasonably determined by
Landlord, and shall be subject to Landlord’s approval. Tenant and Architect
shall verify, in the field, the dimensions and conditions as shown on the
relevant portions of the base building plans, and Tenant and Architect shall be
solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings.

3.2 Final Space Plan. Tenant shall supply Landlord with four (4) copies signed
by Tenant of its final space plan for the Premises before any architectural
working drawings or engineering drawings have been commenced. The final space
plan (the “Final Space Plan”) shall include a layout and designation of all
offices, rooms and other partitioning, their intended use, and equipment to be
contained therein. Landlord may request clarification or more specific drawings
for special use items not included in the Final Space Plan. Landlord shall
advise Tenant within five (5) business days after Landlord’s receipt of the
Final Space Plan for the Premises if the same is unsatisfactory or incomplete in
any respect. If Tenant is so advised, Tenant shall promptly (i) cause the Final
Space Plan to be revised to correct any deficiencies or other matters Landlord
may reasonably require, and (ii) deliver such revised Final Space Plan to
Landlord.



--------------------------------------------------------------------------------

3.3 Final Working Drawings. After the Final Space Plan has been approved by
Landlord and Tenant, Tenant shall promptly cause the Architect and the Engineers
to complete the architectural and engineering drawings for the Premises, and
cause the Architect to compile a fully coordinated set of architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to allow subcontractors to bid on the work and to obtain all
applicable permits for the Suite 100 Second Expansion Space Improvements
(collectively, the “Final Working Drawings”), and shall submit the same to
Landlord for Landlord’s approval. Tenant shall supply Landlord with four
(4) copies signed by Tenant of such Final Working Drawings. Landlord shall
advise Tenant within five (5) business days after Landlord’s receipt of the
Final Working Drawings for the Premises if the same is unsatisfactory or
incomplete in any respect. If Tenant is so advised, Tenant shall promptly
(i) revise the Final Working Drawings in accordance with such review and any
disapproval of Landlord in connection therewith, and (ii) deliver such revised
Final Working Drawings to Landlord.

3.4 Approved Working Drawings. The Final Working Drawings shall be approved by
Landlord (the “Approved Working Drawings”) prior to the commencement of
construction of the Premises by Tenant. After approval by Landlord of the Final
Working Drawings, Tenant shall promptly submit the same to the appropriate
governmental authorities for all applicable building permits. Tenant hereby
agrees that neither Landlord nor Landlord’s consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant’s responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent shall not be unreasonably withheld.

Section 4

CONSTRUCTION OF THE SUITE 100 SECOND EXPANSION SPACE IMPROVEMENTS

4.1 Tenant’s Selection of Contractor and Tenant’s Agents.

4.1.1 The Contractor. A general contractor shall be retained by Tenant to
construct the Suite 100 Second Expansion Space Improvements. Such general
contractor (“Contractor”) shall be selected by Tenant from a list of general
contractors supplied by Landlord, and Tenant shall deliver to Landlord notice of
its selection of the Contractor upon such selection.

4.1.2 Tenant’s Agents. All subcontractors, laborers, materialmen, and suppliers
used by Tenant (such subcontractors, laborers, materialmen, and suppliers, and
the Contractor to be known collectively as “Tenant’s Agents”) must be approved
in writing by



--------------------------------------------------------------------------------

Landlord, which approval shall not be unreasonably withheld or delayed; provided
that, in any event, Tenant must contract with Landlord’s base building
subcontractors for any mechanical, electrical, plumbing, life safety,
structural, heating, ventilation, and air-conditioning work in the Premises. If
requested by Landlord, Tenant’s Agents shall all be union labor in compliance
with the master labor agreements existing between trade unions and the local
chapter of the Associated General Contractors of America.

4.2 Construction of Suite 100 Second Expansion Space Improvements by Tenant’s
Agents.

4.2.1 Construction Contract; Cost Budget. Prior to Tenant’s execution of the
construction contract and general conditions with Contractor (the “Contract”),
Tenant shall submit the Contract to Landlord for its approval, which approval
shall not be unreasonably withheld or delayed. Prior to the commencement of the
construction of the Suite 100 Second Expansion Space Improvements, and after
Tenant has accepted all bids for the Suite 100 Second Expansion Space
Improvements, Tenant shall provide Landlord with a written detailed cost
breakdown (the “Final Costs Statement”), by trade, of the final costs to be
incurred, or which have been incurred, as set forth more particularly in
Section 2.2.1.1 through 2.2.1.8 above, in connection with the design and
construction of the Suite 100 Second Expansion Space Improvements to be
performed by or at the direction of Tenant or the Contractor which costs form a
basis for the amount of the Contract, if any (the “Final Costs”). Prior to the
commencement of construction of the Suite 100 Second Expansion Space
Improvements, Tenant shall supply Landlord with cash in an amount (the
“Over-Allowance Amount”) by which the Final Costs exceed the Suite 100 Second
Expansion Space Improvement Allowance (less any portion thereof already
disbursed by Landlord, or in the process of being disbursed by Landlord, on or
before the commencement of construction of the Suite 100 Second Expansion Space
Improvements). The Over-Allowance Amount shall be disbursed by Landlord prior to
the disbursement of any of the then remaining portion of the Suite 100 Second
Expansion Space Improvement Allowance, and such disbursement shall be pursuant
to the same procedure as the Suite 100 Second Expansion Space Improvement
Allowance. In the event that, after the Final Costs have been delivered by
Landlord to Tenant, the costs relating to the design and construction of the
Suite 100 Second Expansion Space Improvements shall change, any additional costs
necessary to such design and construction in excess of the Final Costs shall, to
the extent they exceed the remaining balance of the Suite 100 Second Expansion
Space Improvement Allowance, be paid by Tenant to Landlord immediately as an
addition to the Over-Allowance Amount and, in any event, prior to the
commencement of the construction of such changes, or, at Landlord’s option,
Tenant shall make payments for such additional costs out of its own funds, but
Tenant shall continue to provide Landlord with the documents described in
Sections 2.2.2.1(i), (ii), (iii) and (iv) above, for Landlord’s approval, prior
to Tenant paying such costs.

4.2.2 Tenant’s Agents.

4.2.2.1 Landlord’s General Conditions for Tenant’s Agents and Suite 100 Second
Expansion Space Improvement Work. Tenant’s and Tenant’s Agents’ construction of
the Suite 100 Second Expansion Space Improvements shall comply with the



--------------------------------------------------------------------------------

following: (i) the Suite 100 Second Expansion Space Improvements shall be
constructed in strict accordance with the Approved Working Drawings; (ii) Tenant
and Tenant’s Agents shall not, in any way, interfere with, obstruct, or delay,
the work of Landlord’s base building contractor and subcontractors with respect
to the Base, Shell and Core or any other work in the Building; (iii) Tenant’s
Agents shall submit schedules of all work relating to the Tenant’s Improvements
to Contractor and Contractor shall, within five (5) business days of receipt
thereof, inform Tenant’s Agents of any changes which are necessary thereto, and
Tenant’s Agents shall adhere to such corrected schedule; and (iv) Tenant shall
abide by all rules made by Landlord’s Building contractor or Landlord’s Building
manager with respect to the use of freight, loading dock and service elevators,
storage of materials, coordination of work with the contractors of other
tenants, and any other matter in connection with this Suite 100 Tenant Work
Letter, including, without limitation, the construction of the Suite 100 Second
Expansion Space Improvements.

4.2.2.2 Coordination Fee. Tenant shall pay a logistical coordination fee (the
“Coordination Fee”) to Landlord in an amount equal to the product of (i) one
percent (1%), and (ii) the sum of the Suite 100 Second Expansion Space
Improvement Allowance, the Over-Allowance Amount, as such amount may be
increased hereunder, and any other amounts expended by Tenant in connection with
the design and construction of the Suite 100 Second Expansion Space
Improvements, which Coordination Fee shall be for services relating to the
coordination of the construction of the Suite 100 Second Expansion Space
Improvements.

4.2.2.3 Indemnity. Tenant’s indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Suite 100
Second Expansion Space Improvements and/or Tenant’s disapproval of all or any
portion of any request for payment. Such indemnity by Tenant, as set forth in
the Lease, shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to Landlord’s performance of any
ministerial acts reasonably necessary (i) to permit Tenant to complete the Suite
100 Second Expansion Space Improvements, and (ii) to enable Tenant to obtain any
building permit or certificate of occupancy for the Premises.

4.2.2.4 Insurance Requirements.

4.2.2.4.1 General Coverages. All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.

4.2.2.4.2 Special Coverages. Tenant shall carry “Builder’s All Risk” insurance
in an amount approved by Landlord covering the construction of the Suite 100
Second Expansion Space Improvements, and such other insurance as Landlord may
require, it being understood and agreed that the Suite 100 Second Expansion



--------------------------------------------------------------------------------

Space Improvements shall be insured by Tenant pursuant to the Lease immediately
upon completion thereof. Such insurance shall be in amounts and shall include
such extended coverage endorsements as may be reasonably required by Landlord,
and in form and with companies as are required to be carried by Tenant as set
forth in the Lease.

4.2.2.4.3 General Terms. Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Suite 100 Second Expansion Space Improvements and before the
Contractor’s equipment is moved onto the site. All such policies of insurance
must contain a provision that the company writing said policy will give Landlord
thirty (30) days prior written notice of any cancellation. In the event that the
Suite 100 Second Expansion Space Improvements are damaged by any cause during
the course of the construction thereof, Tenant shall immediately repair the same
at Tenant’s sole cost and expense. All policies carried under this
Section 4.2.2.4 shall insure Landlord and Tenant, as their interests may appear,
as well as Contractor and Tenant’s Agents, and shall name as additional insureds
Landlord’s Property Manager, Landlord’s Asset Manager, and all mortgagees and
ground lessors of the Building. All insurance, except Workers’ Compensation,
maintained by Tenant’s Agents shall preclude subrogation claims by the insurer
against anyone insured thereunder. Such insurance shall provide that it is
primary insurance as respects the owner and that any other insurance maintained
by owner is excess and noncontributing with the insurance required hereunder.
The requirements for the foregoing insurance shall not derogate from the
provisions for indemnification of Landlord by Tenant under Section 4.2.2.3 of
this Suite 100 Tenant Work Letter.

4.2.3 Governmental Compliance. The Suite 100 Second Expansion Space Improvements
shall comply in all respects with the following: (i) the Code and other state,
federal, city or quasi-governmental laws, codes, ordinances and regulations, as
each may apply according to the rulings of the controlling public official,
agent or other person; (ii) applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters) and the National
Electrical Code; and (iii) building material manufacturer’s specifications.

4.2.4 Inspection by Landlord. Landlord shall have the right to inspect the Suite
100 Second Expansion Space Improvements at all times, provided however, that
Landlord’s failure to inspect the Suite 100 Second Expansion Space Improvements
shall in no event constitute a waiver of any of Landlord’s rights hereunder nor
shall Landlord’s inspection of the Suite 100 Second Expansion Space Improvements
constitute Landlord’s approval of the same. Should Landlord disapprove any
portion of the Suite 100 Second Expansion Space Improvements, Landlord shall
notify Tenant in writing of such disapproval and shall specify the items
disapproved. Any defects or deviations in, and/or disapproval by Landlord of,
the Suite 100 Second Expansion Space Improvements shall be rectified by Tenant
at no expense to Landlord, provided however, that in the event Landlord
determines that a defect or deviation exists or disapproves of any matter in
connection with any portion of the Suite 100 Second Expansion Space Improvements
and such defect, deviation or matter might adversely affect the mechanical,
electrical, plumbing, heating, ventilating and air conditioning or life-safety
systems of the Building, the structure or exterior appearance of the Building or
any other tenant’s use of such other tenant’s leased premises, Landlord may,
take such action as



--------------------------------------------------------------------------------

Landlord deems necessary, at Tenant’s expense and without incurring any
liability on Landlord’s part, to correct any such defect, deviation and/or
matter, including, without limitation, causing the cessation of performance of
the construction of the Suite 100 Second Expansion Space Improvements until such
time as the defect, deviation and/or matter is corrected to Landlord’s
satisfaction.

4.2.5 Meetings. Commencing upon the execution of the Amendment, Tenant shall
hold weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Suite 100 Second Expansion Space Improvements, which
meetings shall be held at a location designated by Landlord, and Landlord and/or
its agents shall receive prior notice of, and shall have the right to attend,
all such meetings, and, upon Landlord’s request, certain of Tenant’s Agents
shall attend such meetings. In addition, minutes shall be taken at all such
meetings, a copy of which minutes shall be promptly delivered to Landlord. One
such meeting each month shall include the review of Contractor’s current request
for payment.

4.3 Notice of Completion; Copy of “As Built” Plans. Within fifteen (15) days
after completion of construction of the Suite 100 Second Expansion Space
Improvements, Tenant shall cause a Notice of Completion to be recorded in the
office of the Recorder of the County in which the Building is located in
accordance with Section 8182 of the Civil Code of the State of California or any
successor statute, and shall furnish a copy thereof to Landlord upon such
recordation. If Tenant fails to do so, Landlord may execute and file the same on
behalf of Tenant as Tenant’s agent for such purpose, at Tenant’s sole cost and
expense. At the conclusion of construction, (i) Tenant shall cause the Architect
and Contractor (A) to update the Approved Working Drawings as necessary to
reflect all changes made to the Approved Working Drawings during the course of
construction, (B) to certify to the best of their knowledge that the
“record-set” of as-built drawings are true and correct, which certification
shall survive the expiration or termination of the Lease, (C) to deliver to
Landlord two (2) sets of sepias of such as-built drawings within ninety
(90) days following issuance of a certificate of occupancy for the Premises, and
(D) to deliver to Landlord a computer disk containing the Approved Working
Drawings in AutoCAD format, and (ii) Tenant shall deliver to Landlord a copy of
all warranties, guaranties, and operating manuals and information relating to
the improvements, equipment, and systems in the Premises.

4.4 Coordination by Tenant’s Agents with Landlord. Upon Tenant’s delivery of the
Contract to Landlord under Section 4.2.1 of this Suite 100 Tenant Work Letter,
Tenant shall furnish Landlord with a schedule setting forth the projected date
of the completion of the Suite 100 Second Expansion Space Improvements and
showing the critical time deadlines for each phase, item or trade relating to
the construction of the Suite 100 Second Expansion Space Improvements.



--------------------------------------------------------------------------------

Section 5

MISCELLANEOUS

5.1 Tenant’s Representative. Tenant has designated Terry Schmid as its sole
representative with respect to the matters set forth in this Suite 100 Tenant
Work Letter, who shall have full authority and responsibility to act on behalf
of the Tenant as required in this Suite 100 Tenant Work Letter.

5.2 Landlord’s Representative. Landlord has designated Christine Scheerer as its
sole representative with respect to the matters set forth in this Suite 100
Tenant Work Letter, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Suite 100 Tenant Work Letter.

5.3 Time of the Essence in This Suite 100 Tenant Work Letter. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.

5.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an Event of Default by Tenant under the Lease or a
default by Tenant under this Suite 100 Tenant Work Letter has occurred and is
continuing at any time on or before the substantial completion of the Suite 100
Second Expansion Space, then (i) in addition to all other rights and remedies
granted to Landlord pursuant to the Lease, at law and/or in equity, Landlord
shall have the right to withhold payment of all or any portion of the Suite 100
Second Expansion Space Improvement Allowance and/or Landlord may cause
Contractor to cease the construction of the Premises (in which case, Tenant
shall be responsible for any delay in the substantial completion of the Premises
caused by such work stoppage), and (ii) all other obligations of Landlord under
the terms of this Suite 100 Tenant Work Letter shall be forgiven until such time
as such default is cured pursuant to the terms of the Lease (in which case,
Tenant shall be responsible for any delay in the substantial completion of the
Premises caused by such inaction by Landlord). In addition, if the Lease is
terminated prior to the Suite 100 Second Expansion Space Commencement Date, for
any reason due to an Event of Default by Tenant under the Lease or a default
under this Suite 100 Tenant Work Letter, in addition to any other remedies
available to Landlord under the Lease, at law and/or in equity, Tenant shall pay
to Landlord, as Additional Rent under the Lease, within five (5) days of receipt
of a statement therefor, any and all costs (if any) incurred by Landlord
(including any portion of the Suite 100 Second Expansion Space Improvement
Allowance disbursed by Landlord) and not reimbursed or otherwise paid by Tenant
through the date of such termination in connection with the Suite 100 Second
Expansion Space Improvements to the extent planned, installed and/or constructed
as of such date of termination, including, but not limited to, any costs related
to the removal of all or any portion of the Suite 100 Second Expansion Space
Improvements and restoration costs related thereto.

5.5 Test Fit. If Landlord elects in its sole and absolute discretion to obtain a
“test fit” for the Suite 100 Second Expansion Space from WK Design Group, then
Landlord shall be solely responsible for the cost and expense for said test fit,
and the same shall not be deducted from the Suite 100 Second Expansion Space
Improvement Allowance.



--------------------------------------------------------------------------------

5.6 Main Lobby and First and Suite 100 Second Floors. Subject to the
requirements of this Suite 100 Tenant Work Letter, including without limitation
Landlord’s approval rights hereunder, Tenant may, as part of the Suite 100
Second Expansion Space Improvements, paint walls, change floor coverings and
display company branding in the main lobby, first floor and second floor of the
3400 Bridge Building.

5.7 Removal. Upon submission of the plans for the Suite 100 Second Expansion
Space Improvements for Landlord’s approval, Tenant may request prior to the
installation of specific fixtures, equipment or improvements in the Premises,
that Landlord agree not to require Tenant to remove such items upon expiration
or termination of the Lease or agree to permit Tenant to remove any item it may
otherwise not be permitted to remove under the terms of the Lease. Such consent,
which may be granted or denied in Landlord’s sole discretion, must be granted in
writing prior to the installation of the subject items in order to be binding
against Landlord.